COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  MARY CATHERINE KRENEK,                          §            No. 08-22-00143-CV

                    Appellant,                    §              Appeal from the

  v.                                              §             53rd District Court

  SWINERTON BUILDERS,                             §          of Travis County, Texas

                    Appellee.                     §         (TC#D-1-GN-22-001351)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.